DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 07/15/2022 has been entered and fully considered. Claims 1-25 remain pending in the application, where the independent claims have been amended. 

Response to Arguments
2- Examiner has considered applicants’ proposed amendments  and acknowledges they overcome most of the 35 USC 112 rejection of the pending claims as set forth in the non-final office action mailed on 3/18/2022. The above rejections are therefore withdrawn. The Examiner proposes to continue cooperate with the Applicant in this prosecution to address all the clarity/language issues before any possible future allowance.

3- Applicants’ amendments and their corresponding arguments with respect to the rejections of the pending claims under 35 USC §103 have been fully considered but are found not persuasive to overcome the prior art used in the previous office action, despite the fact that the amendments changed the scope of the invention and overcome the rejection as written in the previous office action.

4- Therefore, the amendments necessitated, upon further consideration, new grounds of rejection using additional/different teachings from the same references used in the previous office action. The new limitations are addressed in the rejections here under in more details.

5- Here is a brief response to the Arguments presented by the Applicants to explain further the rationale behind the previously mailed rejections and the Examiner’s interpretations thereof.

6- Applicants argue in their response, about claim 1, that Teng fails to teach/suggest the newly amended first power driver and first 2D coil actuator to reposition the laser beam. 
-The Examiner respectfully disagrees with Applicants and reminds that Teng teaches in Figs. 2-8; system 210/230/250 and its equivalents, generating electric signals to be processed. ¶ 2, 30 indicate for ex. the measurement of the displacement of linear and/or rotary, i.e. 2D, motions and displacements. In addition, ¶ 86, which addressed the adjusting of the light emitter 210, clearly points to the use of a magnetic coil -not shown- that is needed for altering the focus of emitter 210 between the different patterns of the reflective pattern 220, presented in Fig. 7B as 720; this necessarily requires the use of signal processing means, power driver(s).

-In addition, the Examiner disagrees with the argument abouts claim 2 and 5, wherein allegedly Kapner fails to teach the claimed ADMCC with a binary code. The Applicants are invited to consider the absolute scales (110, 210 and their equivalents in Figs. 1-3) where a succession of binary lines are used for absolute measurements using light source 160/260. The Applicant points that Kapner teaches away from the claimed invention, without clearly pointing to this aspect using the claim language, and alleges the instant Fig. 7a of the Specification discloses a different structure without clearly explaining where do the differences reside. The Examiner reminds that in general the prosecution focuses on the claim language of the claimed structure (or method) in view of the Specification without importing the details of the latter into the former.
-As to Kataoka, the Examiner also disagrees with the Applicants and submits that Kataoka does disclose, (Col. 1 ll. 30-57, Col. 2 ll. 14-50) in addition to the reference incorporated therein (US Pat. N. 4293944), using a differences of signals between two diagonal pairs of photodetectors. 
-As to claim 3, Teng uses lenses such as disclosed in ¶ 41, in addition to the necessary lenses used to perform the different focusing steps as taught in ¶ 28, 31, 45, 53 for ex.

Claim Rejections - 35 USC § 103

7- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8- Claims 1, 3, 7-13, 15-18, 20-22, 24 and 25 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Teng et al. (PGPUB No. 2004/0200957).

As to amended claims 1, 3, 20-22, and 25, Teng teaches a displacement measurement system and its method of use (Figs. 1-10 and Abstract) comprising: a code carrier comprising: a data storage medium and, within the data storage medium, a relative displacement measurement code channel -RDMCC- comprising an arrangement of one or more pit lines and one or more bump lines (200, 700/720/740, 800, 900 or their equivalents); a first composite subsystem comprising: an optical laser assembly -OLA- that is configured to focus a laser beam on the one or more bump lines and the one or more pit lines and decodes, with a photo detector, the laser beam reflected off the one or more the bump lines and the one or more pit lines in the RDMCC to generate a plurality of electronic signals to obtain relative displacement measurement information; a first signal processing unit; a first power driver, which is configured to control a first 2-D coil actuator, of the OLA,  to focus or reposition the laser beam; and a central control and signal output unit -CCSOU- (Figs. 2-8; system 210/230/250 and equivalent, generating electric signals to be processed. ¶ 2, 30 indicate for ex. the measurement of the displacement of linear and/or rotary, i.e. 2D, motions and displacements. In addition, ¶ 86, which addressed the adjusting of the light emitter 210, clearly points to the use of a magnetic coil -not shown- that is needed for altering the focus of emitter 210 between the different patterns of the reflective pattern 220, presented in Fig. 7B as 720; this necessarily requires the use of signal processing means, power driver(s)); (Claim 3) the OLA further comprising: a laser diode configured to generate the laser beam (Fig. 2 and ¶ 32-32 for ex; 210); at least one objective lens (¶ 28, 41 for ex.); a photo detector with a plurality of light-sensitive elements (230); (claim 22) wherein the first signal processing unit is configured to generate a control signal to the power driver to position the at least one objective lens for auto-focusing (inherent to the CD drive); a photo detector with a plurality of light-sensitive elements (230); (claim 20) wherein the code carrier of the displacement measuring system configured to be mounted on one of a moving part or a stationary part, and a composite subsystem configured to be mounted on the other part and (claim 21) wherein the data storage medium is an optical data storage medium (inherent to the Teng’s CD reading system).  
  	Teng does not teach expressly wherein the system generates RF signals.
However, one with ordinary skill in the art would find it obvious to use wireless devices and RF communication to transmit the signals from the measuring modules to the processing units and back, and to I/O peripherals with obvious advantages of portability, speed and ease of measurement/processing (See MPEP 2143 Sect. I. B-D).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Teng according to generals signal communication recommendations so that the system generates RF signals, with the advantage of effectively optimizing the measured signals to and from each components of the system. 

As to claim 7, Teng teaches the displacement measurement system as in claim 1, wherein the depth of the pit lines is between 50nm and 200 nm, and the width of the pit lines and the bump lines is between 0.1 micrometer and 100 micrometers, and the length of pit lines is at least five times larger than the width of the pit lines (obvious over ¶ 36-37 for ex.).  

As to claim 8, Teng teaches the displacement measurement system as in claim 1, wherein the one or more bump lines and the one or more pit lines on the code carrier are arranged to have their width along a straight axis of a moving direction for a linear displacement measurement and relative motion between the code carrier and OLA is accomplished by either moving the code carrier or the OLA (¶ 2, 4, 28-30 for ex.).  

As to claim 9, Teng teaches the displacement measurement system as in claim 1, wherein the bump lines and pit lines on the code carrier are arranged to have their width along circumferential directions of movement for an angular displacement measurement (¶ 34, 47, 54 for ex.).  

As to claim 10, Teng teaches the displacement measurement system as in claim 1, wherein the code carrier is made of polymeric materials, and the bump lines and pit lines are formed by either compression stamping techniques, or imprint lithography; (claim 11) wherein the one or more bump lines and one or more pit lines within the code carrier are covered with a reflective coating, and the reflective coating is protected by a layer of polymeric material (Figs. 4-9, ¶12, 43, 49, 56, 65, 72 for ex.).  

As to claim 12, Teng teaches the displacement measurement system as in claim 3, wherein the laser diode of the OLA is configured to emit a laser beam with a wavelength of at least one of around 780nm, 650nm, or 405nm (¶ 31).  

As to amedend claim 13, Teng teaches the displacement measurement system as in claim 1, and suggests wherein the first 2-D coil actuator further comprises: a first actuator and a second actuator, wherein the first actuator is configured to move the lens along an axis to bring the lens closer or farther to the code carrier as needed to auto-focus the lens, and the second actuator is configured to move the laser beam in a direction parallel to the pit-length direction of the RDMCC to select a different measurement code channel and/or to scan the absolute displacement measurement code channel (¶ 13, 28, 45, 86 for ex. suggest the linear/circular scanning and the focusing, which suggests the two actuating means).  

As to amended claim 15, Teng teaches the displacement measurement system as in claim 3, wherein the optical laser 2103410002US assembly further comprises:  a plurality of additional lenses in addition to the at least one objective lens, wherein the plurality of additional lenses is configured to: intensify the laser beam emitted by the laser diode onto the code channel within the code carrier and intensify the laser beam reflected from the code channel onto the photo detector (¶ 41, 45, for ex.; the lenses are used to focus, i.e. increase the intensity of the laser beams).  

As to claim 16, Teng teaches the displacement measurement system as in claim 3, wherein the laser diode, the at least one objective lenses, the first 2-D coil actuator, and the photo detector are combined into one single multi- functional unit (¶ 9, 33 for ex.; the system can be a CD reading system, i.e. the claimed multi-functional unit).  

As to amended claims 17-18, Teng teaches the displacement measurement system as in claim 2, further comprising one or more additional composite subsystems, each additional composite subsystem comprising: an additional OLA, wherein the additional OLA is configured to: scan the at least one bump lines and at least one pit lines in the RDMCC to generate a plurality of corresponding electronic signals and the first group of RF signals and scan the ADMCC to generate the plurality of corresponding RF signals, wherein the CCSOU is configured to process the plurality of corresponding RF signals to obtain absolute position information; an additional signal processing unit; and an additional power driver configured to: receive control signals from the additional signal processing unit, provide power to an additional 2-D coil actuator in the additional OLA to focus or reposition the laser, and scan to obtain the absolute position information; As to claim 18, Teng teaches the displacement measurement system as in claim 1, further comprising one or more2203410002US additional composite subsystems, wherein each additional composite subsystem comprises: one or more optical laser assemblies (OLAs); one or more signal processing units configured to receive electronic signals from the one or more OLAs; and one or more additional power drivers; wherein the RDMCC is scanned and a control signal is generated therefrom, producing the first group of RF signals to obtain incremental displacement information, wherein a second composite subsystem comprises: at least a second optical laser assembly; at least a second signal processing unit which is configured to receive the electronic signals from the one or more OLAs; and at least a second power driver; wherein an absolute position reference code channel (APRCC) is scanned and a control signal is generated therefrom, producing a second group of RF signals to obtain absolute referent position information, wherein absolute displacement information is determined from the incremental displacement information and the absolute referent position information; and further comprising a device configured to perform fine adjustment of relative offset between the first composite subsystem and one of the other compositive subsystems (¶ 41 for ex., in addition to the elements as rejected in claim 1 for the absolute and incremental measurements).  

As to claim 24, Teng teaches the displacement measuring system of claim 1, wherein the CCSOU is configured to provide commands to and receive signals from other components, and generates and exports a plurality of displacement signals and velocity signals to an external device (Fig. 2 and ¶ 2, 30).


9- Claims 2, 4-6 and 23 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Teng in view of Kapner (PGPUB No. 2010/0328681).

As to claims 2, 4-6, 23, Teng teaches the displacement measurement system as in claim 1.
Teng does not teach expressly the code carrier further comprising: an absolute displacement measurement code channel (ADMCC) having one or more pit lines to form a binary code, wherein the first 2-D coil actuator in the first composite subsystem is configured to drive an objective lens of the OLA to scan the ADMCC to generate a second group of RF signals to obtain absolute position information; (Claim 4) wherein the CCSOU is configured to determine an absolute displacement from the absolute position information of the second group of RF signals and the relative displacement measurement information of the first group of RF signals; (Claim 5) wherein the code carrier further comprises an absolute position reference code channel -APRCC- comprising at least one pit line, or one missing pit line, which is uniquely distributed among one or more neighboring pit lines; and further comprising a second composite subsystem, comprising: a second optical laser assembly comprising a second 2D coil actuator which is configured to sense the bump lines and pit lines of the APRCC and generates control signals and a corresponding third group of RF signals to obtain an absolute referent position information; a second signal processing unit; and a second power driver, which is configured to control the second 2-D coil actuator to focus or reposition the laser beam (since the claimed components are not claimed to be different and distinct from those in claim 1, the Examiner can still consider the same components in Teng to read on the first claimed optical laser assembly and the second optical laser assembly. Otherwise, one can find it obvious from Teng’s teachings to use more than one multiple emitters, ¶ 41, which according to ¶ 86, can have a respective coil actuator and power driver); (Claim 6) wherein the CCSOU is configured to determine complete absolute displacement positions from the absolute referent position information of the third group of RF signals and the relative displacement measurement information of the first group of RF signals; (claim 23) wherein the CCSOU is configured to command the first power driver to perform scans on the ADMCC to obtain the absolute position information.  
However, and in a similar field of endeavor, Kapner teaches a displacement encoder (Figs. 1-8 and Abstract) comprising: an absolute displacement measurement code channel(s) ADMCC and APRCC having one or more pit lines to form a binary code; and wherein the 2-D coil actuator in the composite subsystem drives an objective lens of the OLA to scan the ADMCC to generate a second group of RF signals to obtain an absolute, and the complete absolute, position information when there is no relative motion between the code carrier 1803410002USand the OLA (¶ 10-12, 24, 33 for ex.;, an absolute scale is disclosed); (Claim 4) Kapner teaches using incremental measurements in parallel to the absolute measurements (¶ 3, 10, 24 and 33 for ex.)
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Teng according to Kapner’s suggestions so that the code carrier further comprising: an absolute displacement measurement code channel (ADMCC) having one or more pit lines to form a binary code; and wherein the 2-D coil actuator in the composite subsystem drives an objective lens of the OLA, relatively to the pit/bump lines, to scan the ADMCC to generate a second group of RF signals to obtain an absolute position information when there is no relative motion between the code carrier 1803410002US and the OLA; wherein the CCSOU determines an absolute displacement from the absolute position information of the second group of RF signals and the relative displacement measurement information of the first group of RF signals; wherein the code carrier further comprises an absolute position reference code channel -APRCC- comprising at least one pit line, or one missing pit line, which is uniquely distributed among one or more neighboring pit lines; wherein the CCSOU determines complete absolute displacement positions from the absolute referent position information of the 3rd group of RF signals and the relative displacement measurement information of the 1st group of RF signals; wherein the CCSOU commands the power driver to perform scans on an absolute displacement measurement code channel to obtain the absolute position information, with the advantage of effectively measuring reference signals (¶ 03-04) and use them to calibrate the system. 
 	10- Claims 14 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Teng in view of Kataoka (US Patent No. 4802153).

As to claim 14, Teng teaches the displacement measurement system as in claim 1.
Teng does not teach wherein the photo detector further comprises of multiple photo-electric converting elements arranged in a four-quadrant arrangement that are configured to generate a plurality of electrical signals such that each of the four quadrants are labeled a-d, respectively, wherein the plurality of electrical signals from a pair of diagonal quadrants from the four-quadrant arrangement are added together and then subtracted from each other according to a function G1*(a+c)-(b+d) for the purpose of auto-focusing, and G1 is a parameter determined based on the plurality of electrical signals.  
However, in a similar field of endeavor, Kataoka teaches an optical information processor (Figs. 1-9 and Abstract) wherein the photo detector is comprised of multiple photo-electric converting elements arranged in a four-quadrant arrangement that can generate a plurality of electrical signals such that each of the four quadrants are labeled a-d, respectively, and wherein the plurality of electrical signals from a pair of diagonal quadrants from the four-quadrants are added together and then subtracted from each other according to a function G1*(a+c)-(b+d) for the purpose of auto-focusing, wherein G1 is a parameter determined based on the electrical signals (Col. 1 ll. 30-57, Col. 2 ll. 14-50); where G1 can be a parameter equal to one or else.  
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Teng according to Kataoka’s suggestions so that wherein the photo detector is comprised of multiple photo-electric converting elements arranged in a four-quadrant arrangement that can generate a plurality of electrical signals such that each of the four quadrants are labeled a-d, respectively, and wherein the plurality of electrical signals from a pair of diagonal quadrants from the four-quadrants are added together and then subtracted from each other according to a function G1*(a+c)-(b+d) for the purpose of auto-focusing, wherein G1 is a parameter determined based on the electrical signals., with the advantage of effectively obtaining the autofocus (Col. 2 ll. 14-50).
As to claim 19, Teng teaches a displacement measuring system with a control loop formed with a code carrier, an optical laser assembly, a signal processing unit, and a power driver; wherein the code carrier comprises: an optical data-storage medium, and a relative displacement measurement code channel -RDMCC- consisting of a continuous alternating uniform arrangement of a plurality of pit lines with equal depth, wherein edges of the plurality of pit lines form a plurality of bump lines; wherein the optical laser assembly comprises a laser diode, an objective lens, a coil actuator, and a photo detector (see rejection of claim 1).
Teng does not teach the photo detector comprising multiple light-sensitive elements arranged in a four-quadrant arrangement, wherein the multiple light sensitive elements are configured to sense lights from the plurality of bump lines and the plurality of pit lines of the RDMCC to generate a plurality of electrical signals, the plurality of electrical signals from diagonal quadrants of the four -quadrant signals are added together and then subtracted each other according to a function Gl*(a+c)-(b+d) to generates a control signal for the purpose of auto-focusing, GI is a parameter determined based on the electrical signals, and the power driver is configured to receive the control signal to power the coil actuator in the optical laser assembly to drive the objective lens to accomplish auto focusing.  
However, in a similar field of endeavor, Kataoka teaches an optical information processor (Figs. 1-9 and Abstract) wherein the photo detector is comprised of multiple photo-electric converting elements arranged in a four-quadrant arrangement that can generate a plurality of electrical signals such that each of the four quadrants are labeled a-d, respectively, and wherein the plurality of electrical signals from a pair of diagonal quadrants from the four-quadrants are added together and then subtracted from each other according to a function G1*(a+c)-(b+d) for the purpose of auto-focusing, wherein G1 is a parameter determined based on the electrical signals (Col. 1 ll. 30-57, Col. 2 ll. 14-50); where G1 can be a parameter equal to one or else.  
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Teng according to Kataoka’s suggestions so that the photo detector comprising multiple light-sensitive elements arranged in a four-quadrant arrangement, wherein the light sensitive elements can sense lights from the bump lines and pit lines of the RDMCC to generate a plurality of electrical signals; wherein the plurality of electrical signals from diagonal quadrants are added together and then subtracted each other according to a function Gl*(a+c)-(b+d) to generates a control signal for the purpose of auto-focusing, wherein GI is a parameter determined based on the electrical signals; wherein the power driver receiving the control signal to power the coil actuator in the optical laser assembly to drive the objective lens to accomplish auto focusing, with the advantage of effectively obtaining the autofocus (Col. 2 ll. 14-50).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886